DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on April 30, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 10, 13 and 18 have been amended.
Claims 1-20 are pending and have been examined.

	Response to Amendments

 Applicant’s amendments to claims 1-2, 10, 13 and 18 have been acknowledged.

	Response to Arguments

Applicant’s arguments have been considered, but are moot in view of new grounds of rejection.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (WO 2016/135142 A1), in view of Kim (US 2016/0087838 A1), further in view of Clark (US 2018/0218347 A1), further in view of Joseph (US PUB 2015/0206121 A1).

Claim 1
Heinrich discloses the following limitations:

A method, comprising:

storing, by a first network device in a service cloud platform, a retail object catalog including product descriptions, images, stock-keeping units (SKUs), and in-store location information for retail items at a retail establishment; (see at least paragraphs 0023-0024 – database stores information about the items, including images, barcodes).

receiving, by the first network device and via the communication interface, images of the holding area of the portable shopping container proximate in time to detecting by the portable shopping container an activity that corresponds to insertion or removal of an object, (see at least paragraph 0041 – The infrared camera 35 may also be used, optionally in conjunction with the movement sensor, to detect that a human hand is moved into the shopping cart, which may be used as an indicator for a product being added or removed.  This may be combined with data from the optical camera).

wherein the images are captured by different devices, of the multiple devices, at different positions relative to the holding area; (see at least paragraph 0030-more than one camera allows for multiple angles, Fig 1 shows an exemplary shopping cart with multiple camera angles).

generating, by the first network device, a scene of the holding area constructed from multiple images of the images captured by the different devices; (see at least paragraph 0037 – cameras create images of the holding area, and can create association with the database).

identifying, by the first network device and using the scene, the object as a retail item (see at least paragraph 0039 – shopping cart uses image recognition software to determine the objects added to the holding area).

associating, by the first network device, the retail item with an SKU of the stored SKUs; (see at least paragraphs 0025, 0026 and 0052-barcodes, database).

creating, by the first network device, a product list that includes an item description for the retail item associated with the SKU; and (see at least paragraph 0029 – the product is stored in a list in the memory of the computer).

providing, by the first network device, the product list to the retail application on the user device for presentation to a user (see at least paragraph 0049 – the products in the shopping cart may be displayed on the computer).


Heinrich does not explicitly discloses the following limitations, however Kim does:

receiving, by the first network device and from a second network device in a retailer cloud platform, updates to the retail object catalog, wherein the updates are automatically pushed from the second network device to the first network device using application programming interface (API) calls; (see at least paragraph 0093 –two cloud platforms, one is retail and the other is external, the product information may be updated, both 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Heinrich with the cloud system of Kim.  The motivation for doing so would be to easily communicate between different databases of retail items and a POS system, therefore making it a quick update when the POS system acquires new retail items and limits the necessity for intervention from employees (Kim paragraph 0002 –efficient setup of acquired device networks).

Heinrich in at least paragraph 0035 discloses that the system 10 can have a location subsystem which comprises a sensor 40 for obtaining information about the location of the shopping cart 1 in the retail environment. The sensor may be an RFID sensor, for example, which receives signals from antennas 45 distributed over the retail environment, which may be connected to the server 31 wirelessly or via a cable system 46. It is understood that the location subsystem may be employed by various methods known in the art, for example infrared, using additional data from a WIFI system, infrared data, direction finding, etc. The information about the current position may be used for various purposes in embodiments. In embodiments, the database may comprise information about the storing location of each product in the shopping environment. This is used in conjunction with the current location of the shopping cart 1.  Also Heinrich in at least paragraph 0020 discloses that the shopping cart automatically recognizes when items are placed in the holding area and the shopping cart information  is automatically 

receiving, by the first network device and from a retail application on a user device that is separate from a portable shopping container, an activation signal associated with a user account, the activation signal indicating the portable shopping container is detected by the retail application and associating the portable shopping container with the retail application; (see at least abstract and paragraph 0012).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Heinrich/Kim with the methods provided by Clark in order to enhance system’s notifications and security (Clark paragraph 0047).  

Heinrich in at least paragraph 0025 discloses that when products are added to a shopping cart, cameras are activated and the image identification process is started.  The combination Heinrich/Kim does not explicitly discloses the following limitation:

activating, by the first network device and in response to receiving the activation signal from the retail application; multiple devices on the portable shopping container

However, Clark in at least paragraphs 0012 and 0029 discloses a store server that receives a signal from a mobile application and activates the status indicators on a shopping cart.  Therefore it would have been obvious to one of ordinary skill in the art at 

The activation process disclosed by Clark fails to disclose activating multiple sensor devices on a cart and a communication interface between the first network device and the portable shopping container to collect data from the multiple sensor devices.  However Joseph evidences that a shopping cart system comprising multiple sensor devices to collect data from a cart and a communication interface between a cloud server, a  shopping application on a smartphone and a shop’s computer system on a cart is known in the art (see at least abstract and paragraphs 0032-0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Heinrich/Kim/Clark with the teachings on Joseph in order to provide a shopping or collection cart and inter-related operation system, or shopping system, that allows shoppers to shop and pay for their purchases autonomously (Joseph paragraph 0004). 


Claim 2
Furthermore Heinrich discloses the following limitations: 

wherein the multiple sensor devices on the portable shopping container include one or more of a motion sensor, a weight sensor, or a light sensor that indicate the detected activity, (see at least paragraphs 0052-0054, 0061 and 0064).

and wherein the different devices capture the images in response to the indicating (see at least paragraph 009).


Claim 5
Furthermore Heinrich discloses the following limitations: 

 wherein the location data includes a beacon identifier (see at least paragraph 0035).


Claim 6
Furthermore Heinrich discloses the following limitations: 

wherein the identifying further comprises:

selecting a subset of products from the product catalog, wherein the subset of products are associated with the location data; and (see at least paragraph 0035).

comparing features of the object with product information, from the product catalog, for the subset of products (see at least paragraph 0036).

Claim 7
Furthermore Heinrich discloses the following limitations: 

wherein the comparing further includes classifying the object based on one or more of a shape and a color of the object (see at least paragraph 0043).


Claim 8
Furthermore Heinrich discloses the following limitations:

wherein the comparing further includes one or more of: detecting and interpreting text on the object, or classifying the object based on one or more of a barcode or a logo on the object (see at least paragraphs 0024-0025).



Claim 9
Furthermore Heinrich discloses the following limitations:

wherein the identifying further includes isolating multiple individual objects within the scene (see at least paragraph 0049).

Claim 10

Furthermore Heinrich discloses the following limitations:

 further comprising:

detecting, by one of multiple sensor devices on the portable shopping container, another activity that removes another object from the holding area of the portable shopping container; (see at least paragraph 0041).

receiving, by the first network device, additional images of the holding area proximate in time to the detecting the activity that removes the other object; (see at least paragraphs 0041-0042).

detecting, by the first network device and based on the additional images, that the other object has been removed from the holding area; and (see at least paragraph 0058).

disassociating, by the first network device and in response to the detecting that the other object has been removed, the other object from the product list. (see at least paragraph 0058 the item is recognized as removed from the shopping cart; paragraph 0029 the sum 

Claim 11
Furthermore Heinrich discloses the following limitations:

wherein the creating further comprises associating the item description with a retail price (see at least paragraph 0029).

Claim 12
Furthermore Heinrich discloses the following limitations:

 further comprising: receiving, by the first network device, a signal via the communication interface, the signal from the portable shopping container associating the portable shopping container with a checkout area; and (see at least paragraph 0055).

processing payment for the items in the product list after receiving the signal associating the portable shopping container with the checkout area (see at least paragraph 0029).

Claim 14
Furthermore Heinrich discloses the following limitations:

wherein the product list enables automatic checkout and payment when linked to a user’s payment account via the retail application (see at least paragraph 0029).

Claim 15
Furthermore Heinrich discloses the following limitations:

wherein the portable shopping container is further configured to:

determine a beacon identifier for a beacon associated with a location in the retail establishment, and send, to the first network device, the beacon identifier with the images (see at least paragraph 0035).


Claim 16
Furthermore Heinrich discloses the following limitations:

wherein the one or more processors of the first network device are further configured to execute the instructions to:

receive a signal from the portable shopping container, the signal from the portable shopping container associating the portable shopping container with a checkout area; (see at least paragraph 0055).

and process a payment for the retail item in the product list after receiving the signal associating the portable shopping container with the checkout area (see at least paragraph 0029).

Claim 17
Furthermore Heinrich discloses the following limitations:

 wherein the signal associating the portable shopping container with the checkout area includes a beacon identifier (see at least paragraph 0035).

Claim 19
Furthermore Heinrich discloses the following limitations:

further comprising one or more instructions to: isolate individual objects within the scene.(see at least paragraph 0049).

Claim 20
Furthermore Heinrich discloses the following limitations:

further comprising one or more instructions to: automatically initiate a payment for the retail item associated with the SKU when the portable shopping container enters a checkout area. (Paragraph 0029 product is identified and stored in a list, price is added and summed, and transmitted to a payment and authorization process; Paragraph 0055 .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (WO 2016/135142 A1),  in view of Kim (US 2016/0087838 A1), further in view of Clark (US 2018/0218347 A1), further in view of Joseph (US PUB 2015/0206121 A1), further in view of Dika (US 10, 861, 070 B2).


Claim 3 

Furthermore Heinrich discloses the following limitations:

wherein identifying the object as a retail item further comprises: isolating the object within the scene as an isolated object image, (see at least paragraph 0049).

failing to identity a match of the isolated object in the retail object catalog with a sufficient 
level of confidence, (see at least paragraphs 0044 and 0049).


Heinrich discloses identifying a product, the image analysis is sued to identify the item, if that fails, a barcode may be used, if that is still unreliable, then the image is sent to a human operator to select from the database the matched image (paragraph 0044).  Also 

identifying multiple retails items, in the retail object catalog, with features similar to those of the isolated object,

sending, to the retail application, a list of near matches based on identifying the multiple
retails items,

soliciting, via the retail application, a user’s selection from the near matches to identify
the isolated object image as the retail item, and

adding the isolated object image and a result of the user’s selection to a training data set for object identification.

However, Dika evidences that identifying similar products, sending a list of the identified similar products, requesting a determination and updating the information is well known in the art (see at least column 2 lines 1-65, column 30 lines 30-65 and claim 1). Therefore  the lacking limitations are not explicitly disclosed but would have been obvious in view of the teachings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Heinrich/Kim/Clark/Joseph with the teaching in Dika in order to automate product identification process (Dika background).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (WO 2016/135142 A1),  in view of Kim (US 2016/0087838 A1), further in view of Clark (US 2018/0218347 A1), further in view of Joseph (US PUB 2015/0206121 A1), further in view of Reid (2015/0039458 A1).

Claim 4 

Furthermore Heinrich discloses the following limitations: 

further comprising:

receiving, by the first network device and from a retailer server device, a product catalog including in-store location information; and (see at least paragraph 0035).

receiving, by the first network device and via the communication interface, location data for a location of the portable shopping container proximate in time to the detecting. (see at least paragraph 0035).

Heinrich fails to expliciltly disclose the following limitation, however Raid does:

via another API (see at least paragraph 0073).




As per claims 13 and 18, claims 13 and 18 recite substantially similar limitations to claim 1 and are therefore rejected using the same art and rationale set forth above.    

CONCLUSION

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687